%JS 44 (Rev, 12/07)

The JS 44 civil cover sheet and the information contained herein neither re lace nor supplement the filing and service of pleadings or other apers as re
by local rules ofcourt_ This form, approved by the J udicial Conference o the United States in September l

Case 5:19-cv-00204 Document 1-1 Filed 03/01/19 Page 1 of 1
(HVH;COVERSHEET

the civil docket sheet (SEE iNsTRUCTlONs ON THE REVERSE OF THE FORM.)

974, is required for the use of die Clerk of

guired by law, except as provided
ourt for the purpose of initiating

 

I. %1) PLAINTIFFS
Joel

ranac|os

(b) County of Residence of First Listed Plaintiff
(EXCEPT lN U.S. PLAINTIFF CASES)

Rau|(cB).

Texas

Athl'_l'l€y’S (Firm Name, Address, and Telephone Number)
Rodriguez, Rau| Rodrlguez Law, P.C. 540 Si St.l\/lary's Street, San

Antonio, Texas 78205, (210) 272-7269, rau|@rodriguez|awtx.com

DEFENDANTS

NOTE:

A'CtOmeyS (If` Known

 

County of Residence of First Listed Defendant

Werner Enterprises, |nc.

Nebraska

(IN U.S. PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF 'I`HE
LAND INVOLVED.

)
Larry D. Warren, Naman Howel| Smith & Lee, 10001 Reunion P|ace,
Suite 600, San Antonio, Texas 78216, (210) 731-6350,
lwarren@namanhowe||.com

 

lI. BASlS OF JURISDICTION

13 l U.S.Govemment

PlaintiFl`

Cl 2 U.S. Govemment
Defendant

   

 

ONTRA . , 1

13 110 Insurance PERSONAL INJURY
111 120 Man`ne CI 310 Airplane
D 130 Miller Act 13 315 Airplane Product
13 140 Negotiable Instr'ument Liability
U 150 Recovery ovaerpayment 13 320 Assault, Libel &

& Enf`orcemerit ofjudgment Siander
Cl 151 Medicare Act D 330 Federal Employers’
13 152 Recovery ofDet`aulted Liability

Student Loans 13 340 Ma.rine

(Excl. Veterans) D 345 Marine Product
13 153 Recovery ovaerpaymenr Liability

of Veteran’s Benefits 5 350 Motor Vehicle
C| 160 Stockholders’ Suits g 355 Motor Vehicle
0 190 Other Contract Product Liability
Cl 195 Contract Product Liability 13 360 Other Personal
\3 In'

196 Fran

chise
RE , ii

     

U 220 Foreclosure

13 230 Rent Lease & Ejectment

fl 240 Torts to Larid

13 245 Tort Product Liability
D 290 All Other Real Property

IV. NATURE OF SUlT Placean ‘

D 3 Federal Questi on

(U¢S. Government Not a Paxty)

§ 4 Diversity

(Indicare Citizenship of Panies in ltem 111)

  

L RR OP`ER"I`Y' `""CIVIL 1
1'_`| 210 Land Condemnation

41 Votin
442 Employment
443 Housing/

Accommodations
444 Welfare

Employment

Other
440 Other Civil Rights

 

(Place an "X" in One Box Only)

445 Amer, w/Disabilities -

446 Amer, w/Disabilities -

 

PERSONAL INJU RY

CI 362 Personal Injury -
Med. Malpractice

g 365 Personal Injury -
Product Liability

Cl 368 Asbestos Personal

Injury Product

HI. CITIZENSHIP OF PRINCIPAL PARTIES(Place an "X" in One Box for Plaintiff

(For Diversity Cases Only) and One Box for Defendant)
PTF DEF PTF DEF
Citizen ofThis State g 1 13 l Incorporated or Principal Place Cl 4 13 4
ofBusiness ln This State
Citizen of Another State 13 2 g 2 Incorporated and Principal Place 13 5 g 5
of Busiriess In Another State
Citizen or Subject of a 13 3 |3 3 Foreign Nation 13 6 13 6

Foreig Country

13 610 Agriculture

13 620 Other Food & Drug

13 625 Drug Related Seizure
ofProperty 21 USC 881

13 630 Liquor Laws

g 640 R.R, & Truck

D 650 Airline Regs.

Liability 13 660 Occupatiorial
PERSONAL PROPERTY Safety/Health
13 370 Other Fraud 13 690 Other

371 Truth in Lending

380 Other Personal
Property Damage

385 Property Damage
Product Liability

13
13
13

   

¢~PRIS®NERUET}TIONS » ~
13 510 Motions to Vacate

Sentence
Habeas Corpus:
530 General
535 Death Penalty

550 Civil Rights
13 555 Pr'ison Condition

540 Mandamus & Other

 

0

13 710 Fair Labor Standards
Act

13 720 Labor/Mgmt. Relat'ions

Cl 730 Labor/Mgmt.Reponing
& Disclosure Act

13 740 Railway Labor Act

D 790 Other Labor Litigation

C] 791 Empl. Ret. Inc.
Security Act

IMMIGH'A'IIO

 

13 463 Habeas Corpus -
Alien Detainee

CI 465 Other Immigration
Actions

 

   

   

   

 

13 462 Naturalization Application

 

13 422 Appeal 28 USC 158
|3 423 Withdrawal

28 USC 157

ti a 11 7 Him '
13 820 Copynghts
13 830 Patent
13 840 Trademark

UC]C]|;|DD

d »_9 ..'.... _ 1 L§._. ..
U 8611‘11A(13951"f)
[1 862 Black Lung (923)
n 363 DIwC/Diww (405(g))
g 864 SSID Titlc XVI
D 865 RSI (405(_
" V-FED-RABTAX‘SUITS ` "
870 Taxes (U.S. Plaintiff
or Defendant)
l3 871 IRS_Third Pany
26 USC 7609

  

CI

n uuuuc;m n trauma

 

400 State Reapportionment

410 Antitnist

430 Ba.riks and Banking

450 Commerce

460 Deportation

470 Racketeer lnfluenced and
Con'upt Organizations

480 Consumer Credit

490 Cable/Sat TV

810 Selective Service

850 Securities/Commodities/
Exchangc

875 Customer Challenge
12 USC 3410

890 Other Statutory Actions

891 Agricultural Acts

892 Economic Stabilization Act

893 Environmental Matters

894 Energy Allocation Act

895 Freedom of Information
Act

900Appeal of Fee Determination
Under Equa] Access
to Justice

950 Constitutionality of
State Starutes

 

V. ORlGlN (Place an "X" in One Box Only) AP eal to Dismct
13 l Original_ 8 2 Removed from [:l 3 Remanded from [] 4 Reinstated or |:l 5 ;]§g?§;:r§;dtr§::m [:I 6 Multid_istrict [l 7 'Il\>llagl-:g:tl;
Proceedmg State Court Appellate Court Reopened (S_pecifv) thigation Jud§mem

 

VI. CAUSE OF ACTION

 

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
28 U.S.C.S‘1332

Brief description ofcause:
|V|otor Vehic|e Accident

 

 

 

 

 

VlI. REQUESTED IN 13 CHECK IF TI-Hs ls A CLAss ACTION DEMAND $ CHECK YES Only if demanded in Comr>laintr
COMPLAlNT: UNDER F.R.C»P» 23 100,000.00 JURY I)EMAND: if Yes CI No
VIII. RELATED CASE(S) S _ , 4
lF ANY ( 66 '"S"“°“°“S)‘ JUDGE l DOCKET NUMBER
DATE SIGNATURE O lORNEY OF RECORD
3 ' 140 '
FOR ()FFICE USE ONLY
RECEIPT # AMOUNT APP G IFP JUDGE MAG. JUDGE

